EXHIBIT 99.1 T 604.682.3701 Suite 900, 570 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 3P1 www.avino.com April 15, 2013 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re: Notice of the Meeting and Record Date 2013 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Avino Silver & Gold Mines Ltd. ISIN CA0539061030 CUSIP Meeting Date June 27, 2013 Record Date for Notice May 23, 2013 Record Date for Voting May 23, 2013 Beneficial Ownership Determination Date May 23, 2013 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, AVINO SILVER & GOLD MINES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
